767 F.2d 920
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM F. KINDLE, PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
NO. 84-1394
United States Court of Appeals, Sixth Circuit.
6/3/85

E.D.Mich.
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHGAN
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges; and WEICK, Senior Circuit Judge.
PER CURIAM.


1
Claimant Willie F. Kindle appealed the district court's summary judgment which affirmed the Secretary's final decision denying benefits.  Claimant filed an application for disability insurance benefits on September 30, 1981, alleging a disability as of June 1, 1977, due to severe arthritis, nervousness and stomach problems.  The application was initially denied administratively, and upon reconsideration, and subsequently heard de novo by an administrative law judge (a.l.j.) before whom claimant, his representative, and a vocational expert appeared.  The a.l.j. denied benefits and this decision became the final decision of the Secretary when the Appeals Council refused plaintiff's request for review.


2
In reviewing the final decision of the Secretary, the court must determine whether the proper legal standards were applied below, whether there is substantial evidence to support the findings of fact, and whether the findings of fact resolve the crucial issues.  Strickland v. Harris, 615 F.2d 1103 (5th Cir. 1980); Griffis v. Weinberger, 509 F.2d 837 (9th Cir. 1975).  The determination of whether there is substantial evidence to support the Secretary's findings must be based on the record as a whole.  Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).  Substantial evidence means more than a scintilla; it is such relevant evidence as a reasonable mind would accept as adequate to support a conclusion.  Richardson v. Perales, 402 U.S. 389, 402, 91 S.Ct. 1420, 1427 (1971); Ellis v. Schweicker, 739 F.2d 245, 247 (6th Cir. 1984).


3
This court has fully reviewed the record in the instant case and finds that no error of law has been committed and that the Secretary's conclusion that claimant is not disabled is supported by the objective medical evidence.  Therefore, the decision of the district court is AFFIRMED.